Electronically Filed
                                                               Supreme Court
                                                               SCAP-XX-XXXXXXX
                                                               08-JAN-2020
                              SCAP-XX-XXXXXXX
                                                               11:35 AM
             IN THE SUPREME COURT OF THE STATE OF HAWAII


                            STATE OF HAWAII,
                           Plaintiff-Appellee,

                                     vs.

                               JOSEPH PITTS,
                           Defendant-Appellant.


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CAAP-XX-XXXXXXX; CR. NO. 09-1-0097)

                           ORDER OF CORRECTION
                            (By: Pollack, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,
filed December 17, 2019, is corrected as follows:
            On page 35, footnote 14, at the end of the text of
footnote 14, add the following sentence and citation:
            In remanding the case, we have concluded that the asserted
            prosecutorial misconduct in this case was not individually
            or cumulatively “so egregious” as to bar retrial.
            Underwood, 142 Hawaii at 329, 418 P.3d at 670.

            The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
            DATED: Honolulu, Hawaiʻi, January 8, 2020.
                                       /s/ Richard W. Pollack
                                       Associate Justice